Evans, Judge.
On page 1 of the majority opinion there appears an explanation by Judge Eberhardt of his ruling from the bench in allowing a president and part-owner of a corporation (not an attorney at law) to appear as counsel for his corporation and argue its case in the Court of Appeals. When this case was first considered in this court, I specially concurred and voiced my violent disagreement in this ruling.
Judge Eberhardt cites Dixon v. Reliable Loans, Inc., *5112 Ga. App. 618 (145 SE2d 771). The issue there was as to whether a corporation could file a suit and sign its own pleadings without engaging an attorney at law to perform such function, and it was there held that it could do so. He also cites Knickerbocker Tax Systems, Inc. v. Texaco, Inc., 130 Ga. App. 383 (203 SE2d 290), where it was held that a corporate defendant may defend a suit and file its own answer without engaging an attorney at law to perform such function.
But neither of these cases is authority for the ruling of which I complain, that is, the allowance of a president and part-owner of a corporation to act as its attorney at law and make an argument for the corporation in the Court of Appeals of Georgia. I do not know of any authority for such a ruling. If this non-lawyer can make an argument in the Court of Appeals, he can make an argument in the trial court; he can examine and cross examine witnesses in the trial court, and he can squarely occupy the shoes of a licensed attorney at law in every particular in each and every case to which his corporation is a party. Suppose State Farm, and the many other corporations who are constantly involved in litigation, hear about this ruling—will they hereafter send their agents to the Court of Appeals to argue their many cases before us? And is there any reason for them to employ counsel in the trial courts, when their agents are allowed to appear as attorneys without a license?
And, finally, following this precedent, remembering the true Southern hospitality that supposedly exists south of the Mason-Dixon Line, can State Bar of Georgia, Inc., in good conscience, refuse to extend an invitation to all corporations, to attend our State Bar meetings, and participate in our proceedings?